— Order, Supreme Court, Bronx County (Mary Ann Brigantti-Hughes, J.), entered April 26, 2013, which, to the extent appealed from as limited by the briefs, denied defendant’s motion to compel plaintiff to provide authorizations for her medical, employment and insurance records, unanimously affirmed, without costs.
Having defaulted in this action, defendant is not entitled to pursue discovery in preparation for the inquest (Servais v Silk Nail Corp., 96 AD3d 546, 547 [1st Dept 2012]; Law Firm of Ravi Batra, P.C. v Rabinowich, 77 AD3d 532, 533 [1st Dept 2010]; Gray v Jaeger, 57 AD3d 303 [1st Dept 2008]; Yeboah v Gaines Serv. Leasing, 250 AD2d 453 [1st Dept 1998]).
We decline defendant’s request to grant leave to the Court of Appeals. Concur — Mazzarelli, J.E, Saxe, Moskowitz, DeGrasse and Gische, JJ.